 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LOUIS RALPH PICART,                              No. 2:18-CV-1842-TLN-DMC-P
12                      Plaintiff,
13           v.                                        ORDER
14    M. BARRON,
15                      Defendant.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is defendant’s unopposed motion to suspend the

19   schedule established for this case (Doc. 24). Good cause appearing therefor, defendant’s motion

20   is granted and the court’s January 18, 2019, scheduling order is suspended and discovery is stayed

21   pending resolution of defendant’s motion for summary judgment regarding exhaustion.

22                 IT IS SO ORDERED.

23

24   Dated: March 26, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
